United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-3134
                                      ___________

In re Curtis Bruce Willis,                 *
                                           * Petition for Writ of Mandamus.
              Petitioner.                  *
                                           *        [PUBLISHED]
                                      ___________

                               Submitted: September 20, 2000

                                     Filed: October 3, 2000
                                      ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Zachary Perry, a Missouri resident, filed this personal injury action in Missouri
state court on October 7, 1999, against Virginia resident Curtis Bruce Willis. The
complaint sought an unspecified amount of damages for pain and suffering, permanent
disability, and wage loss. Following an initial round of discovery wherein Willis filed
an Offer of Judgment in the amount of $75,001, Willis removed the action to federal
court under 28 U.S.C. § 1441(b), asserting the court had diversity jurisdiction under 28
U.S.C. § 1332(a). Perry then moved to remand the case to state court, arguing the
notice of removal was filed beyond the thirty-day time limit of 28 U.S.C. § 1446(b).
The district court agreed, reasoning that the case was removable when filed and
therefore the alternative time limit1 of section 1446(b) did not apply.


       1
         Section 1446(b) provides that if the case as stated in the initial pleadings is not
removable, the notice of removal may be filed within thirty days of when the defendant
first discovers the case is removable. See 28 U.S.C. § 1446(b).
       We disagree. We find the thirty-day time limit of section 1446(b) begins running
upon receipt of the initial complaint only when the complaint explicitly discloses the
plaintiff is seeking damages in excess of the federal jurisdictional amount. See
Chapman v. Powermatic, Inc., 969 F.2d 160, 163 (5th Cir. 1992). This rule "promotes
certainty and judicial efficiency by not requiring courts to inquire into what a particular
defendant may or may not subjectively know." Id. Further, this rule prevents a plaintiff
from disguising the amount of damages until after the thirty-day time limit has run to
avoid removal to federal court. We therefore grant the petition for mandamus and
direct the district court to reassume jurisdiction of the case and reinstate the case on its
docket.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-